Citation Nr: 1638351	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-10 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a neck disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and R.B. 


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran had active service from July to November 1980, July to November 1990, and from February 2003 to April 2004, including in combat in Iraq and Kuwait, and additional unverified U.S. Army Reserve (USAR) service.  The Veteran has been awarded the Combat Action Badge for actively engaging or being engaged by the enemy in Iraq/Kuwait. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied, in pertinent part, the Veteran's claim of service connection a neck disability (which was characterized as a neck condition).  The Veteran disagreed with this decision in February 2011.  She perfected a timely appeal in April 2012.  

A videoconference Board hearing was held at the RO in January 2013 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

This matter was previously before the Board in February 2013 and September 2015.  


FINDING OF FACT

Resolving all reasonable doubt in her favor, the Veteran's degenerative disc disease of the cervical spine had its onset in-service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a cervical spine disability have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection - Generally 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). 

In order to establish service connection, the evidence must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate: (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007).  Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology. 

The U.S. Court of Appeals for the Federal Circuit has recently held that for purposes of 3.303(b), where a veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  Arthritis is listed as a chronic condition under 38 C.F.R. § 3.309 (a).  Therefore, any arthritis can be granted service connection on the basis of continued symptomatology since service under 38 C.F.R. § 3.303 (b).  

In addition, arthritis may be presumed to have been incurred in service if it becomes manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309.

Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d).  

For a Veteran who engaged in combat with the enemy in active service, the Secretary of VA shall accept, as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of such incurrence or aggravation, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that no official record of such exists. 38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d).

A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neck Disability - Factual Background

The Veteran contends that she incurred a neck disability during active service.  During her January 2013 Board hearing, the Veteran testified that she believed her neck pain was due to the wear and tear exhibited on her neck while riding in the deuce and a half during service and wearing Kevlar gear/helmet.   
The Veteran also indicated in her claim of September 2009 that she injured her neck when she was trapped under a tent during a wind storm while serving at Camp Victory in Iraq.  Additionally, while in Balad, Iraq, she reported that routinely picked up the Class 1 (food, water, and ice) supplies, which weighed between 43 and 60 pounds per box, and delivered to them battalion soldiers via a deuce and a half.  This was accomplished in her capacity as the Food Service NCO.  She stated that she was unable to go to sick call for neck pain at the time because there were only 4 other soldiers in her section; instead, she stated that she "kept moving" and took 200 milligrams of Ibuprofen every 4 to six hours.  She stated that she eventually went to sick call and was prescribed Celebrex for arthritis. 

The record evidence shows that, in a post-deployment health assessment completed after she returned from Iraq and Kuwait in 2004, the Veteran reported "[r]ecurrent neck or back pain or any back problems."  She also reported "[r]ecurrent back pain or any back problem" in a medical history report completed as part of her August 2004 USAR periodic physical examination.

Post-service treatment records reflect that the Veteran has been diagnosed as having a neck disability since returning from Iraq and Kuwait.  According to a May 2009 magnetic resonance image (MRI), the Veteran suffered from degenerative disc disease localized to the C5-6 and C6-7 levels where there were broad-based disc protrusions.  

The Veteran underwent a VA examination in November 2015.  At that time, she reported that she served in a field unit and wore heavy Kevlar gear which caused her head to bob about with motion.  She endorsed chronic progressive neck symptoms since at least Iraq/Kuwait deployment in 2003-2004.  She also stated that she had a tent come down on top of her during deployment.  She reported that she had served 35 years with Army Reserves and that she was required to wear field gear during training which contributed to her neck condition.  The pertinent diagnosis was degenerative disc disease of the cervical spine.  The examiner opined that this condition was not caused by a period of active duty military service.  The examiner reasoned, in part, that post-service treatment records were silent regarding neck complaints or a diagnosed neck condition until 2009, and that there was "no evidence" of chronic progressive neck complaints after separation in 2004, until complaints and diagnosis of cervical DDD in 2009.  The examiner then stated, "It would be resorting to mere speculation on the part of the examiner to attribute the degenerative disc disease of the cervical spine diagnosed in 2009 to the 2003-2004 period of active duty in the absence of chronic progressive complaints for 5 years after the active duty period."  

In this case, there is evidence of a current neck disability, diagnosed as degenerative disc disease of the cervical spine, as evidenced by the 2015 VA examination report and 2009 MRI findings. 

Further, service treatment record show that the Veteran endorsed neck/back problems following her deployments to Iraq/Kuwait in 2003-2004, and she has competently reported, in her hearing testimony and in other statements of record, that she injured her neck while performing various duties in-service, including routinely lifting very heavy supply items and wearing heavy Kevlar helmets while serving in a combat-zone.  The Board considers such statements to be credible as they have been consistently reported throughout the record; moreover, the statements concerning various neck injury/strain are also consistent with the facts and circumstances of her service (i.e., her military occupational specialty (MOS) was that of a food service specialist and she is in receipt of a Combat Action Badge).  Based on the foregoing, the in-service injury requirement is met here. 

The only question remaining for consideration here is whether the Veteran's current cervical spine disability is related to her to in-service injuries.  

In this case, the Veteran has endorsed continuous neck pain since returning from her Kuwait/Iraq deployments.  The Veteran is competent to report ongoing neck pain since service, and overall, her reports are not contradicted by other evidence of record. See, e.g., VA Examination Report Narrative History; see also Hearing Transcript, generally.  Indeed, VA treatment records proximate to service reflect a degenerative disc disease diagnosis as early as 2009, and the Veteran has consistently reported ongoing neck symptomatology in her 2009 claim; in the 2015 VA examination report; in various VA treatment records; and during her Board hearing.  Based on this competent and credible evidence, a continuity of symptomatology of chronic neck pain has been established sufficient to satisfy remaining service connection element. See Walker, 701 F.3d 1331.  

While the 2015 VA examiner opined that the Veteran's cervical spine degenerative arthritis was not at least as likely as not etiologically related to service, the examiner did not fully consider the circumstances of the Veteran's service or her reports of a continuity of neck pain symptomatology since service.  Accordingly, the examiner's opinion is of minimal probative value. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008). 

Resolving reasonable doubt in the Veteran's favor; the elements of service connection are all demonstrated and service connection for a cervical spine disability is granted.


ORDER

Entitlement to service connection for a cervical spine disability is granted. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


